Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 19, line 3, “the ocean” lacks proper antecedent basis.
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by El Hajje et al (US 2020/0389120).
El Hajje et al discloses a floating mirror comprising a buoyant body (41) extending between a first end and a second end (see Fig. 3); and a reflective material (Mylar) disposed on opposite surfaces of the buoyant body (see paragraph 0046). Note Fig. 3 along with the associated description. 
6.	Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sater et al (US 2006/0269700).
Sater et al discloses a floating mirror comprising a buoyant body (20) extending between a first end and a second end (see Fig. 2); and a reflective material (30) disposed on opposite surfaces (28) of the buoyant body (see Fig, 2), and wherein the buoyant body includes two convex discs (22) coupled together at base rims (28). Note figures 1-3 along with the associated description thereof.
7.	Claim(s) 1, 2, 4 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson (US 2012/0180376). 
Nelson discloses a floating mirror comprising a buoyant body (26) extending between a first end (top end) and a second end (bottom end (38)), see Fig. 4; and a reflective material (see paragraphs 0024 and 0034) disposed on opposite surfaces of the buoyant body (see paragraph 0024), wherein the buoyant body is in the shape of an oblate spheroid (see figures 1-4 along with paragraph 0024), wherein the buoyant body is unitarily formed and comprises a water impermeable polymer material (acrylonitrile butadiene styrene), see paragraph 0024, and wherein the buoyant body further defines a main channel (30) extending along a longitudinal axis between the first end and the second end (see Fig. 4). Note figures 1-4 along with the associated description thereof.
8.	Claim(s) 1, 2, 5 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 505,414).
Smith discloses a floating mirror comprising a buoyant body (c) extending between a first end (top end) and a second end (bottom end), see figures 1 and 2; and a reflective material (aluminum) disposed on opposite surfaces of the buoyant body (see column 1, lines 50-52), wherein the buoyant body is in the shape of an oblate spheroid (see figures 1and 2), wherein the buoyant body further defines a main channel (g) extending along a longitudinal axis between the first end and the second end (see column 2, lines 77-87), wherein the reflective material comprises a metallic reflector of aluminum (see column 1, lines 50-52) and a power source (m) to supply electric current to the lamps. Note figures 1-3 along with the associated description thereof.
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 505,414).
	Smith discloses all of the subject matter claimed, note the above explanation, except for a processor to control the lamps. 
	The examiner takes Official Notice that it well known to use a processor/controller in the same field of endeavor for the purpose of controlling a plurality of lamps.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the lamps of Smith to include a typical processor/controller, as commonly used and employed in the art, in order to control the plurality of lamps and/or the flashing of the lamps.
	As to the limitations of  claim 13, the examiner takes Official Notice that it well known to use and employ GPS positioning systems in the same field of endeavor for the purpose of locating objects should the object become lost.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the balloon of Smith to include a typical GPS positioning system, as commonly used and employed in the art, in order to locate/find the balloon should the balloon float away and be lost.
11.	Claim(s) 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable El Hajje et al (US 2020/0389120).
El Hajje et al discloses all of the subject matter claimed, note the above explanation, except for a GPS positioning system.
	The examiner takes Official Notice that it well known to use and employ GPS positioning systems in the same field of endeavor for the purpose of locating objects should the object become lost.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the floating mirror device of El Hajje et al to include a typical GPS positioning system, as commonly used and employed in the art, in order to locate/find the floating mirror device should the floating mirror device float away and be lost.
	As to the limitations of  claim 15, the examiner takes Official Notice that it well known to use and employ a protective coatings in the same field of endeavor for the purpose of protecting a metal surface from corrosion.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the reflective metal balls of El Hajje et al to include a typical protective coating, as commonly used and employed in the art, in order protect the metal surface of the balls from corrosion so as to increase the longevity of the device.
12.	Claims 6-11, 14, 17, 18 and 20 ate objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320. The examiner can normally be reached Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RDS
September 30, 2022
/RICKY D SHAFER/Primary Examiner, Art Unit 2872